                               Case 3:20-cv-07423-JCS Document 13 Filed 10/23/20 Page 1 of 2



                      1   MILLER NASH GRAHAM & DUNN LLP
                          Phillip Allan Trajan Perez, Bar No. 234030
                      2   trajan.perez@millernash.com
                          Tyler D. Bowlin, Bar No. 305715
                      3   tyler.bowlin@millernash.com
                          340 Golden Shore, Suite 450
                      4   Long Beach, California 90802
                          Telephone: 562.435.8002
                      5   Facsimile: 562.435.7967

                      6   Attorneys for Plaintiff
                          WORLD FUEL SERVICES (SINGAPORE) PTE
                      7   LTD.

                      8

                      9                                      UNITED STATES DISTRICT COURT

                  10                                    NORTHERN DISTRICT OF CALIFORNIA

                  11

                  12      WORLD FUEL SERVICES                               IN ADMIRALTY
                          (SINGAPORE) PTE LTD.,
                  13                                                        Case No.   20-cv-07423-JCS
                                                Plaintiff,
                  14                                                        [PROPOSED] ORDER ALLOWING
                          v.                                                CARGO HANDLING AND MOVEMENT
                  15                                                        OF VESSEL
                          ZHONG XIN PEARL M/V, IMO Number
                  16      9684134, in rem,

                  17                            Defendant.

                  18
                                             WHEREAS Plaintiff has applied to this Court for an Order permitting Defendant
                  19
                          vessel Zhong Xin Pearl M/V, IMO Number 9684134, to conduct normal port operations while
                  20
                          under arrest, that is, loading and/or discharging cargo at the Port of Pittsburg, California, and safe
                  21
                          movement of the Vessel within the inland waters at or near the at the Port of Pittsburg, California,
                  22
                          but in any event in the waters east of the Golden Gate Bridge as needed,
                  23
                                             WHEREAS the Court having reviewed Plaintiff's Motion to Allow Cargo Handling
                  24                                    (see Admiralty Local Rule 9-1(c); Toney Decl. (dkt. 9) ¶ 5)
                          and Movement of Vessel dated October 22, 2020, and good cause appearing therefor, now,
                  25
                          therefore, it is hereby:                                                 ^
                  26
                                             ORDERED that Plaintiff's Motion to Allow Cargo Handling and Movement of
                  27
                          Vessel is granted, that is, the said Vessel shall be permitted to conduct normal operations while
                  28
  M ILLER N ASH
                          4821-5232-8911.1                 -1-
G RAHAM & D UNN            [PROPOSED] ORDER ALLOWING CARGO HANDLING AND MOVEMENT OF VESSEL
       LLP
 ATTO RNEY S AT LAW                               CASE NO. 3:20-CV-07423
    LONG BEA CH
                             Case 3:20-cv-07423-JCS Document 13 Filed 10/23/20 Page 2 of 2



                      1   under arrest, including fueling, loading, discharging, and other cargo handling and safe movement

                      2   within the inland waters east of the Golden Gate Bridge, as may be needed; and it is further

                      3                      ORDERED that the substitute custodian National Maritime Services, Inc. shall

                      4   ensure that the operations of the Vessel conducted are normal port operations and that the Vessel

                      5   always remains within the inland waters east of the Golden Gate Bridge at or near the Port of

                      6   Pittsburg, California, and it is further

                      7                      ORDERED that, should Plaintiff be for some reason called to pay any costs of said

                      8   normal operations of the Vessel while under arrest, those costs shall constitute expenses that are

                      9   custodia legis and administrative expenses herein. Should Plaintiff furnish any necessaries to the

                  10      Vessel that would ordinarily entitle Plaintiff to a lien against the Vessel, Plaintiff's right to a lien

                  11      against the Vessel shall not be prejudiced by the fact that the Vessel is in custody.

                  12                         DATED: October ____,
                                                            23    2020.

                  13

                  14                                                         _______________________________________
                                                                             JOSEPH C. SPERO
                                                                             UNITED STATES DISTRICT COURT JUDGE
                  15                                                                       CHIEF MAGISTRATE JUDGE
                  16

                  17

                  18
                          Presented by:
                  19
                          MILLER NASH GRAHAM & DUNN LLP
                  20

                  21
                          By: /s/ Phillip Allan Trajan Perez
                  22         Phillip Allan Trajan Perez
                             Tyler D. Bowlin
                  23         Attorneys for Plaintiff
                             WORLD FUEL SERVICES
                  24         (SINGAPORE) PTE LTD.
                  25

                  26

                  27

                  28
  M ILLER N ASH
                          4821-5232-8911.1                 -2-
G RAHAM & D UNN            [PROPOSED] ORDER ALLOWING CARGO HANDLING AND MOVEMENT OF VESSEL
       LLP
 ATTO RNEY S AT LAW                               CASE NO. 3:20-CV-07423
    LONG BEA CH
